Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



KIMBERLY JOYCE BRYANT,

                                Plaintiff,                Civil Action No. 19-17311 (FLW)

v.

COMMISSIONER OF SOCIAL                                                 OPINION
SECURITY,
                    Defendant.




WOLFSON, CHIEF DISTRICT JUDGE

       Before the Court is Plaintiff Kimberly Joyce Bryant’s (“Plaintiff” or “Ms. Bryant”) appeal

of Administrative Law Judge (“ALJ”) Douglass Alvarado’s (the “ALJ”) decision denying

Plaintiff’s application for disability insurance benefits (“DIB”) and supplemental security income

(“SSI”) benefits based on the ALJ ’s determination that Plaintiff was not disabled under the Social

Security Act (the “Act”), 42 U.S.C. §§ 1381 et. seq. (ECF No. 1, Compl.). The Court exercises

jurisdiction pursuant to 42 U.S.C. § 405(g), and decides this matter without oral argument pursuant

to Local Civil Rule 9.1(f). For the reasons set forth herein, the Commissioner of Social Security’s

(the “Commissioner”) decision is AFFIRMED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       At the time of her application for DIB and SSI, Plaintiff was 38 years of age.1 (D.E. No. 6,




1
 Plaintiff’s date of birth is December 20, 1977. (R. 78). Plaintiff is considered to be a “younger
person” since she was under the age of 50 years old. See 20 CFR 404.1563(c).
Administrative Record (“R.”) 21). Plaintiff has a high school education and can communicate in

English. (R. 21). Plaintiff was previously employed as an administrative clerk, administrative

assistant, and an inventory clerk. (R. 21; R. 75).

       On January 25, 2016, Plaintiff applied for DIB, beginning on April 28, 2015, and ending

on December 31, 2018, due to brain aneurism, ruptured brain aneurism, short term memory loss,

and headaches. (R. 65; 93). On January 27, 2016, Plaintiff submitted a second application, for SSI

benefits. (R. 12). Plaintiff’s applications were denied initially and on reconsideration. (R. 12; 89;

117). Shortly thereafter, Plaintiff requested a hearing before an ALJ, which was conducted on July

27, 2018. (R. 12; 29-64). At the hearing, Plaintiff also claimed that she had been diagnosed with

depression and anxiety. (R. 48, 53). On November 9, 2018, the ALJ issued a decision denying

Plaintiff’s application, finding that Plaintiff was not disabled under the Act. (R. 12-23). Plaintiff

appealed. (R. 295-98). On July 10, 2019, the Appeals Council denied Plaintiff’s request for review;

thus, the ALJ’s decision is the final agency decision for the purposes of the instant appeal. (R. 1-

6).

II.    MEDICAL HISTORY

           A. Treating Physicians

       Plaintiff was hospitalized from April 28, 2015 to May 26, 2015, for a ruptured brain

aneurysm. (R. 217; 400-14). She underwent surgery to repair and clip the aneurysm on April 29,

2015. (R. 379). Plaintiff was referred to outpatient physical therapy program for gait difficulty and

muscle weakness. Id. A function test was performed in July 2015, and Plaintiff was found to have

normal functional limits. (R. 380). At the time of discharge, Plaintiff’s status was noted to have

improved with rehabilitation therapy and she was assessed to have an “excellent prognosis” with

all established goals having been met. (R. 380-81).




                                                     2
       Between July 2015 through December 2017, Neurosurgeon, Dr. James Chimenti, M.D.,

monitored Plaintiff’s post-surgery progress through various follow-up visits. (R. 395-516). In July

2015, Plaintiff was cleared to drive, but had issues with stamina, headaches, and experienced an

inability to sleep at night. (R. 409-10). A brain wave test was performed on Plaintiff in October

2015, the results of which were in the normal range. (R. 396). Plaintiff’s subsequent 2015

evaluations reflect steady improvement, and her family even stated that Plaintiff’s personality had

returned to normal. (R. 408). However, Plaintiff continued to complain about her inability to sleep,

headaches, and short-term memory difficulty into 2016. (R. 511-13).

       In October 2016, Plaintiff visited Neurologist, Dr. Dipak Pandya, M.D., for the treatment

of Plaintiff’s continued headaches. (R. 459-62). Plaintiff was assessed with cognitive deficit as an

effect of the cerebral aneurysm, migraines, insomnia, and mild cognitive impairment with memory

loss. (R.E. 461). During follow-up visits with Dr. Pandya, on December 14, 2016 and March 16,

2017, Plaintiff experienced improvements in her symptoms including normal motor examination,

normal gait, normal concentration, and normal memory abilities. (R. 463-70). These findings were

static through June of 2017. (R. 471-75).

       In July 2017, Plaintiff sought treatment from Dr. Lilian Zorrilla, M.D., for thyroids and

was assessed with thyroid enlargement, mixed connective tissue disease, and obesity. (R. 446).

Plaintiff again was seen by Dr. Zorrilla on September 25, 2017, during which Plaintiff underwent

a physical examination, which resulted in testing negative for depression and Plaintiff denying

experiencing moments where she felt little interest or pleasure in doing things, feeling down,

depressed, or hopeless. (R. 448-49).

       In October 2017, Plaintiff again saw Dr. Pandya and reported having less headaches. (R.

477). She was found to have decreased reflexes, but normal motor skills. (R. 477-79). In a final




                                                 3
February 2018 visit, Plaintiff still asserted having some headaches, but they continued to be less

often than in prior years. (R. 482). Dr. Pandya concluded that Plaintiff’s neurological examination

was normal, and that Plaintiff was overall stable. Id.

        Plaintiff continued to visit Dr. Chimenti for follow-up visits in connection with Plaintiff’s

post-surgery recovery. Plaintiff noticed improvement with decreased severity and amount of

headaches experienced once the Topamax medication she was prescribed was adjusted. (R. 514-

15). Also, Plaintiff increased the amount of work she was performing at the daycare she was

running. Id. Plaintiff confirmed attending an aneurysm support group regularly and Plaintiff’s

energy levels were noted to be “quite well.” (R. 515). During Plaintiff’s last visit with Dr.

Chimenti, he noted that Plaintiff had been discharged from cognitive therapy, that she has learned

coping mechanisms, and that she has become comfortable with handling her daily activities. (R.

516).

        Plaintiff visited Dr. Zorrilla, again, on April 25, 2018. (R. 451-53). Plaintiff was noted to

appear alert and oriented, comfortable, and well nourished. (R. 452). During the visit, Plaintiff

expressed depressive feelings- having little interest or pleasure in doings things; feeling down,

depressed and hopeless, overeating; trouble concentrating while performing tasks like reading the

newspaper or watching tv but denied experiencing suicidal or homicidal thoughts. (R. 451).

Plaintiff was assessed to have moderately severe depression. Id. She was referred to psychiatry for

her depression and to physical therapy for her bilateral back pain, which was present on both the

left and right sides. Id.

        Plaintiff visited Dr. Zorilla a final time on May 11, 2018, asserting neck spasms during a

span of five days. (R. 453-55). Plaintiff showed signs of muscle tenderness and had limited

rotation of her neck to the right; and she was assessed with having a neck muscle strain. (R. 453).




                                                  4
       On June 5, 2018, Plaintiff visited the Universal Behavioral Health Center (“UBHC”)

seeking treatment for her depression. (R. 563-66). Plaintiff complained of feelings of sadness,

anxiety, and worry about the future; limited memory; and decreased motivation. (R. 563).

Although Plaintiff was noted to be attentive and communicative, with logical thinking, she was

diagnosed with major depressive disorder, anxiety disorder, and was given medication for

depression and insomnia. (R. 565). Plaintiff returned to the UBHC on July 26, 2018, and she

expressed she had been getting adequate sleep and had better appetite since the prior visit; she also

expressed that her depressive state was present but only moderate. Id. During the visit, Plaintiff

showed no signs of hyperactive or attentional difficulties. (R. 567-68). Nonetheless, Plaintiff’s

depressive disorder and anxiety disorder were still noted to be present. Id.

           B. Consultative Evaluations

        On April 18, 2016, Plaintiff met with Psychologist, Dr. Esha Khoshnu, for a mental status

examination. (R. 417). On the day of the evaluation, Plaintiff complained of back pain, arthritis,

neck pain, and weight loss; an inability to lift things; headaches; poor memory; and an inability to

sleep at night. (R. 416). Dr. Khoshnu found that Plaintiff’s psychomotor activity was limited, and

that Plaintiff has a mood disorder secondary to medical neurological condition; slowed speech;

attitude was within normal limits; denial of paranoia, hallucination, impulsivity, suicidal and

homicidal thoughts; and that Plaintiff’s thought process was relevant. (R. 417).

       On April 21, 2016, Plaintiff visited Neurologist, Rashel Potashnik, M.D., for a consultative

evaluation. (R. 419-24). Dr. Potashnik reported that Plaintiff did not use an assistive devise and

appeared to have a normal gait with a normal mental status. (R. 419). Cranial nerve exam was

normal. Id. However, Plaintiff’s cerebral testing, revealed mild left-hand clumsiness. Id. Plaintiff’s

height was 5’6” and her weigh was 232 pounds. Id. Plaintiff gave corrected answered when asked




                                                  5
a series of questions, but had trouble with serial 7’s. Id. Plaintiff was able to walk on heels and

tiptoes, to squat, but had difficulty with walking. (R. 420). Plaintiff showed mild left-sided

weakness in comparison to Plaintiff’s right-side capabilities. Id. Overall, Dr. Potashnik concluded

that Plaintiff had some cognitive deficit and mild left-sided hemiparesis. Id.

           C. State Agency Physician Opinions

       On April 28, 2016, Dr. Arvind Chopra, M.D., reviewed the initial medical evidence of

record, including Plaintiff’s brain aneurysm, surgery, improvement resulting from physical

therapy, and complaints of headaches. (R. 71-72). Dr. Chopra noted that Plaintiff was moderately

limited in her ability to: understand and remember; maintain attention and concentration for an

extended period of time; complete a normal workday and workweek without interruptions from

psychologically based symptoms; get along with coworkers or peers without distracting them;

respond to changes in the work setting; and set realistic goals or to make plans independently with

others. (R. 85-86). Plaintiff was also able to maintain sustained concentration and persistence. (R.

73). Dr. Chopra concluded that although Plaintiff has exertional limitations, she can perform light

work. (R. 71-73). Four months later, in August of 2016, Dr. James Paolino, M.D., reviewed the

updated record, at the reconsideration level, and affirmed Dr. Chopra’s opinion. (R. 99-100).

       On May 9, 2016, Psychologist, Dr. Jocelyn Fierstien, reviewed the initial record evidence

as outlined above, and opined that Plaintiff may need some reminders or repetitions; had slowed

speech; was able to follow conversation at a normal capability; was able to count and handle

money; and was able to perform light cleaning tasks. (R. 75). Ultimately, Dr. Fierstien concluded

that Plaintiff can perform basic tasks, and is able to adapt to light simple work. (R. 73-76; 88). On

September 9, 2016, Psychologist, Dr. Sharon Flaherty, reviewed the updated record, at the

reconsideration level, and affirmed Dr. Fierstien’s opinion. (R. 101-03).




                                                 6
III.   LEGAL STANDARD

               Standard of Review

       The Court reviews legal questions de novo and all other findings by the ALJ for “substantial

evidence.” See 42 U.S.C. § 405(g); Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.

2011). Substantial evidence is more than a “mere scintilla” of evidence and “means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Although substantial evidence requires “more than a mere

scintilla, it need not rise to the level of a preponderance.” McCrea v. Comm’r of Soc. Sec., 370

F.3d 357, 360 (3d Cir. 2004). While failure to meet the substantial evidence standard normally

warrants remand, such error is harmless where it “would have had no effect on the ALJ’s decision.”

Perkins v. Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003).

       Courts are bound by the ALJ’s findings of fact that are supported by substantial evidence

“even if it would have decided the factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358,

360 (3d Cir. 1999). “Where evidence in the record is susceptible to more than one rational

interpretation, [the Court] must accept the Commissioner’s conclusions.” Izzo v. Comm’r of Soc.

Sec., 186 F. App’x 280, 283 (3d Cir. 2006). Thus, the district court is limited in its review because

it cannot “weigh the evidence or substitute its conclusions for those of the fact-finder.” Williams

v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

               Determining Entitlement to Social Security Benefits

       To qualify for DIB, the claimant must establish that she is “disabled.” 42 U.S.C. § 1381.

A claimant is disabled only if her physical or mental impairments are “of such severity that [she]

is not only unable to do [her] previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national




                                                   7
economy[.]” 42 U.S.C. § 423(d)(2)(A). A physical or mental impairment is defined by the Act as

an “impairment that results from anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42

U.S.C. § 423(d)(3). Under the Act, “a disability is established where the claimant demonstrates

that there is some medically determinable basis for an impairment that prevents [the individual]

from engaging in any substantial gainful activity for a statutory twelve-month period.” Fargnoli

v. Halter, 247 F.3d 34, 38–39 (3d Cir.2001) (internal citations and quotations omitted).

       In analyzing whether a disability exists under the Act, a five-step sequential evaluation

process is followed. See 20 C.F.R. § 416.920. First, the plaintiff must demonstrate that she has

not engaged in any substantial gainful activity since the onset date of her severe impairment. 20

C.F.R. §§ 404.1520(a)(4)(i) & 416.920(a)(4)(i).       Substantial gainful activity is defined as

significant physical or mental activities that are usually done for pay or profit. 20 C.F.R. §§

404.1572(a) & 416.972(a), (b). If an individual engages in substantial gainful activity, she is not

disabled under the regulation, regardless of the severity of her impairment or other factors such as

age, education, and work experience. 20 C.F.R. §§ 404.1520(b) & 416.920(b). If the plaintiff

demonstrates that she has not engaged in substantial gainful activity, the analysis proceeds to step

two.

       Second, the plaintiff must demonstrate that her medically determinable impairment or the

combination of her impairments is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii) & 416.920(a)(4)(ii).

A “severe” impairment significantly limits a plaintiff’s physical or mental ability to perform basic

work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). An impairment or combination of

impairments does not satisfy this threshold if medical and other evidence only establishes slight

abnormalities which have no more than a minimal effect on an individual’s ability to work. See




                                                 8
Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003).

       Third, the ALJ must assess the medical evidence and determine whether the plaintiff’s

severe impairment(s) (alone or in combination) meet or equal an impairment listed in the Social

Security Regulations’ “Listings of Impairments” in 20 C.F.R. § 404, Subpart P, Appendix 1

(“Listing”). See 20 C.F.R. §§ 404.1520(a)(4)(iii) & 416.920(a)(4)(iii).

       If a plaintiff is not found to be disabled at step three, the analysis continues to step four.

However, before reaching step four, the ALJ must first determine a plaintiff’s residual functional

capacity (“RFC”). A plaintiff’s RFC is the most that a plaintiff can do despite her limitations; all

relevant evidence is considered. 20 C.F.R. § 416.945(a). At step four, the ALJ determines whether

the plaintiff’s RFC permits her to perform her past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv)

& 416.920(a)(4)(iv). If the plaintiff lacks the RFC to perform any work she had done in the past,

the analysis proceeds to step five.

       In the fifth and final step, the burden shifts to the Commissioner to produce evidence that

there is a significant amount of other work in the national economy that the plaintiff can perform

based on her age, education, work experience, and RFC. 20 C.F.R. §§ 404.1520(a)(4)(v) &

416.920(a)(4)(v).

IV.    DISCUSSION

           The ALJ’s Decision

       At step one, the ALJ noted that at Landmark Healthcare Facilities in 2015, Plaintiff held

employment after the alleged onset date, and that she was self-employed providing childcare

services between 2016 and 2017. (R. 15). Nonetheless, the ALJ determined that Plaintiff had not

engaged in substantial gainful activity. Id. At step two, the ALJ concluded that Plaintiff had the

following severe impairments: brain aneurism, mixed connective tissue disease, migraine




                                                 9
headaches, obesity, cognitive impairment, depression and anxiety disorder. Id. At step three, the

ALJ determined that Plaintiff did not have an impairment or combination of impairments that met

or equaled the severity of one of the impairments listed in Appendix 1 of the applicable regulations.

(R. 15-16).

       Specifically, the ALJ evaluated Plaintiff’s impairments under Listings 11.04, 14.09, 12.02,

and 12.04. (R. 15-16). The ALJ found that there is no evidence in the record to support a finding

that Plaintiff’s impairments meet, or rise to the level of, the conditions set forth in Listing 11.04

nor Listing 14.09. (R. 15). As to Plaintiff’s mental impairments in connection with Listings 12.02

and 12.04, the ALJ determined that the criteria in Paragraph B are not met. (R. 15-16). Specifically,

the ALJ noted that Plaintiff has only a moderate limitation in understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining pace; and

adapting or managing oneself. Id.

       The ALJ next determined that Plaintiff has the RFC to perform sedentary work except for

the following limitations:

               Plaintiff must be able to stand and stretch at the workstation after
               one hour of sitting; able to sit for 1-5 minutes at the workstation after
               one hour of standing; and able to sit for 1-5 minutes at the
               workstation after 30 minutes of walking. She can frequently handle
               and finger with the left hand. She can occasionally climb ramps and
               stairs; can never climb ladders, ropes and scaffolds; and can
               occasionally balance, stoop, kneel, crouch, and crawl. She can never
               be exposed to unprotected heights, hazardous moving mechanical
               parts or operate a motor vehicle. The claimant is able to understand,
               remember and carry out simple instructions with only occasional
               changes to essential job functions; and is able to make simple work-
               related decisions. She can occasionally interact with supervisors,
               coworkers and the public; and is able to work in an environment
               where productivity is judged at the end of the day rather than the
               middle of the day.

(R. 16-17). The ALJ ultimately concluded that Plaintiff’s “medically determinable impairments

could reasonably be expected to cause the alleged symptoms; however, the claimant’s statements


                                                  10
concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (R. 18). At step four, the

ALJ found that Plaintiff is unable to perform any of her past relevant work. (R. 21).

       At step five, the ALJ determined that Plaintiff is capable of making a successful adjustment

to other work that exists in significant numbers in the national economy, based on the record and

having accepted the testimony of the vocational expert. (R. 21). Specifically, the vocational expert

testified that a hypothetical individual with Plaintiff’s past work history and functional limitations

could work as an optical goods assembler, final assembler, and document preparer, which only

require an unskilled sedentary level of performance. (R. 62). Accordingly, the ALJ found that

Plaintiff was not disabled. (R. 22-23).

           Issues on Appeal

       Plaintiff argues there is no substantial evidence to support the ALJ’s RFC determination,

and that the ALJ erred at step five, on the ground that the hypothetical questions posed to the

vocational expert fail to account for all of the Plaintiff’s impairments. (Pl. Mov. Br. 7-9).

Defendant counters that the ALJ’s determination should be upheld, because the ALJ’s decision

adequately reflects proper consideration of the record evidence, and that such evidence supports

the ALJ’s ultimate finding that Plaintiff is not disabled under the Act. (Def. Opp. Br. 11-25). The

Court addresses Plaintiff’s arguments below.

              i.   The ALJ’s RFC Determination and Evaluation of Relevant Evidence

       A plaintiff’s RFC sets forth the most that a plaintiff can do despite his limitations. 20 C.F.R.

§ 416.945(a). When making an RFC determination, an ALJ is required to consider all evidence.

Burnett, 220 F.3d at 121. However, an ALJ need not rehash or discuss “every tidbit of evidence

included in the record,” Hur v. Barnhart, 94 Fed. App’x. 130, 133 (3d Cir. 2004), so long as “the




                                                 11
ALJ’s decision, read as a whole, illustrates that the ALJ considered the appropriate factors” in

reaching his conclusions. Jones, 364 F.3d at 505.

        Here, the ALJ determined that Plaintiff had the RFC to perform “sedentary work” with

certain exceptions. See, supra. Plaintiff first argues that the ALJ failed to consider Plaintiff’s own

testimony, certain medical reports, and her mother’s third-party functional report. (Pl. Mov. Br.

7). The Court disagrees.

        As a preliminary matter, in making her argument, Plaintiff only generally highlights

documents allegedly overlooked by the ALJ. (Pl. Mov. Br. 7). Plaintiff also fails to cite to specific

evidence that contradicts the ALJ’s findings or show that the ALJ’s RFC determination is

somehow erroneous. Thus, Plaintiff has failed to meet her burden in affirmatively pointing to

record evidence that was ignored/overlooked by the ALJ that could change the result. See

Holloman v. Comm’r Soc. Sec., 639 F. App’x at 814; see also Woodson v. Comm’r Soc. Sec., 661

F. App’x 762, 766 (3d Cir. 2016) (requiring Plaintiff to “affirmatively point[] to specific evidence

that demonstrates [s]he should succeed” rather than merely making generalized arguments in

support of remand.).

        Furthermore, the Court, having reviewed the record, finds that there is substantial evidence

to support the ALJ’s RFC findings. In reaching his conclusion, the ALJ specifically reasoned that

Plaintiff’s function report provides that Plaintiff does not sleep well at night; she lacks stamina to

prepare meals; although she is able to shop and pay bills, her mother checks to ensure her bills are

paid without error; she has trouble processing information; focusing for an extended period of

time; and that she is limited in her ability to lift, squat, bend, stand, reach, walk, sit, climb stairs,

see, remember, concentrate, and understand. (R. 17).




                                                   12
       The ALJ also highlights a third-party function report completed by Plaintiff’s mother, Ian

Bryant, noting that Plaintiff’s lack of sleep makes her fatigued; Plaintiff’s personal care takes

longer such that Plaintiff needs assistance sometimes; and Plaintiff is now less active than she was

before Plaintiff’s impairments began. (R. 17-18). The ALJ further highlights the inescapable fact

that Plaintiff’s mother is “not a disinterested witness,” nor a trained medical professional, and thus,

“her observations have been strongly considered but are only accorded limited weight.” (R. 20).

The ALJ also considered Plaintiff’s testimony, explaining that Plaintiff testified that she is unable

to multi-task; struggles with memory issues; has physical pain which necessitates breaks; is unable

to walk for long periods of time and cannot lift much; and that she began treatment for her

depression in 2018. (R. 18). Taken together, contrary to Plaintiff’s position, the ALJ did in fact

consider Plaintiff’s function report, her mother’s report, as well as Plaintiff’s own testimony, in

reaching his RFC determination. (R. 17-18).

       Moreover, the ALJ found that although Plaintiff complained of physical limitations and

changes in her ability to function normally, after being referred to physical therapy, in 2015, she

made sufficient progress to be cleared to drive. (R. 18). Reports from 2015 and 2016 reflect that

although Plaintiff complained of fatigue, Plaintiff’s family noted that Plaintiff was functioning

well and that her personality was back to normal; a CT scan showed no evidence of acute

hemorrhage and that her progress although slow, was steady. Id. In addition, an April 2016

consultative neurological exam, performed by Dr. Potashnik, showed Plaintiff was obese, but that

she had a normal gait and did not use assistive devices. (R. 19). The neurological exam also noted

that Plaintiff was able to squat and walk on her heels and tiptoes. Id. The motor system exam

showed normal tone and range of motion with only mild left-side weakness. Id. This record

evidence is consistent with the ALJ’s finding that “although the record confirms that she suffers




                                                  13
from physical and psychological impairments with resulting limitations in functioning, the

evidence fails to demonstrate that she is precluded from all work activity.” (R. 18). Thus, the Court

finds that Plaintiff’s arguments, in this context, are without merit.

       In addition, Plaintiff contends that the ALJ failed to account for Plaintiff’s

mental/psychiatric impairments and that such “mental impairments may have had an impact on

plaintiff’s ability to perform the requirements of the occupations identified.” (Pl. Mov. Br. 7)

(emphasis added). The Court notes that by merely arguing that her mental impairments “may have

had an impact on [her] ability to perform the requirements [of sedentary work],” Plaintiff did not

specifically point to evidence in the record that was overlooked and how such additional review

would have made a difference. This deficiency, alone, demonstrates that Plaintiff has failed to

meet her burden. See Holloman v. Comm’r Soc. Sec., 639 F. App’x at 814; see also Woodson v.

Comm’r Soc. Sec., 661 F. App’x at 766.

       Nevertheless, even on the merits, Plaintiff’s argument fails.          In reaching the RFC

determination, the ALJ noted that Plaintiff suffers from depression and anxiety, citing numerous

reports spanning from 2016 through 2018. (R. 19-21). The ALJ observed that in 2018, Plaintiff

was treated at UBHC and that her “associations were intact, thinking was logical and thought

content appeared appropriate. Her intellectual functioning was estimated to be above average

range. Signs of anxiety were noted but there were no signs of hyperactive or attention difficulties.”

(R. 20). Based on the record, the ALJ concluded that Plaintiff’s functionality is limited to sedentary

work and added further limitations to specifically account for Plaintiff’s mental impairments. See

(R. 20-21) (The ALJ concluding that Plaintiff is “limited to unskilled work with modest

socialization and productivity requirements due to her depression, anxiety disorder and mild

cognitive impairments secondary to her brain aneurism.”). Contrary to Plaintiff’s argument, the




                                                  14
ALJ did in fact consider Plaintiff’s mental impairments in his analysis of Plaintiff’s RFC.

       Next, Plaintiff argues that the ALJ erred by affording little weight to the reports of the

treating physicians and assigning greater weight to the DDS (state) consultants.23 (Pl. Mov. Br. 7).

The Court disagrees.

       In addition to the objective medical evidence, the ALJ also considered several medical

opinions and explained the weight he accorded to each. (R. 20-21); see Fargnoli v. Massanari,

247 F.3d 34, 43 (3d Cir. 2001) (“Although the ALJ may weigh the credibility of the evidence, he

must give some indication of the evidence that he rejects and his reason(s) for discounting that

evidence.”) (citing Burnett, 220 F.3d at 121).

       In giving greater weight to the opinions of DDS psychological Doctors Fierstien and Dr.

Flaherty, the ALJ notes the following:

               Dr. Fierstien opined on May 9, 2016, that the claimant had moderate
               limitations in understanding and memory, sustaining concentration
               and persistence, and in social interaction and adaptation. However,
               Dr. Fierstien noted that she was able to perform basic tasks, sustain
               basic concentration, persistence and pace, relate, and adapt to simple

2
  The ALJ’s decision actually accorded little weight to the opinions of State physicians, Drs.
Chopra and Paolino, because they did not examine Plaintiff nor review evidence submitted after
their evaluations. (R. 20). Specifically, Dr. Chopra and Dr. Paolino opined that Plaintiff could
perform the full range of light work, but in reviewing the evidence the ALJ concluded that:

               the opinions are inconsistent with the clinical evidence of record,
               which shows that the claimant’s severe physical impairments, in
               combination, prelude the exertional demands of light work and fail
               to include the necessary manipulation, postural and environmental
               limitations set forth [in the decision].

(R. 20). However, great weight was given to the mental limitations noted by DDS doctors Fierstien
and Flaherty. Thus, the Court focuses on these reports in evaluating Plaintiff’s challenge.
3
  Plaintiff makes an argument regarding the ALJ’s failure to consider the vocational expert’s
testimony in connection with whether there is work available for Plaintiff to perform. (Pl. Mov.
Br. 7). The Court addresses this argument infra, as this is a challenge to the ALJ’s step five
analysis.


                                                 15
               work []. Dr. Flaherty agreed with this mental residual functional
               capacity on reconsideration of September 2, 2016 []. While non-
               examining sources, the State agency consultants have program
               knowledge of the Administration’s standards and procedures.
               Further, their opinions are supported with explanations and are
               generally consistent both internally and with the substantial
               evidence of record.

(R. 20-21). The above finding is consistent with a subsequent psychiatric evaluation performed in

June 2018, at the UBHC by Olayinka Aramide, PMHNP-BC, which revealed that Plaintiff was

attentive and communicative and that her thinking and intellectual functioning was above average.

(R. 565).

       Indeed, the ALJ did not commit any error by placing greater weight on the opinions of the

DDS psychological doctors, because such medical diagnoses were supported by explanations and

were consistent with the overall record evidence. Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir.

2001) (observing that opinions of treating physicians are given controlling weight only when they

are “well-supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the claimant's] case record[.]”). More

importantly, Plaintiff, again, fails to point to any evidence from the treating physicians to which

the ALJ may have failed to give adequate weight, and Plaintiff fails to show how giving such

unidentified evidence more weight would have changed the outcome of the ALJ’s RFC

determination. See Holloman v. Comm’r Soc. Sec., 639 F. App’x at 814; see also Woodson v.

Comm’r Soc. Sec., 661 F. App’x 762, 766 (3d Cir. 2016). Accordingly, the Court rejects Plaintiff’s

argument.

       In light of the above, the Court finds that, contrary to Plaintiff’s arguments, the ALJ

sufficiently explained why objective evidence belies Plaintiff’s subjective complaints, and also

adequately explained the weight he accorded each piece of opinion evidence. The ALJ’s RFC

determination was supported by substantial evidence in the record as whole. Jones, 364 F.3d at


                                                16
505. Plaintiff has failed to meet her burden in pointing to evidence that was overlooked by the

ALJ that would change the outcome of his decision, and thus, the ALJ’s RFC determination

remains undisturbed.

         ii.   The ALJ’s Step Five Determination

       Plaintiff first argues that the ALJ erred by failing to consider the vocational expert’s

testimony “that there would be no work available if Plaintiff was absent more than 2 days per

month, or off task more than 15% of the work day.” (Pl. Mov. Br. 8); see also (R. 56-63).

       During the July 27, 2018 hearing, the ALJ posed five hypothetical questions to the

vocational expert that required the expert to consider whether there would be work in the national

economy, according to the Dictionary of Occupational Titles, for an individual with similar past

work history and functional limitations as those held by Plaintiff. (R. 56-64). With each new

question posed to the vocational expert, the ALJ altered the hypothetical to ensure that any

potential functional limitation of Plaintiff would be considered by the vocational expert. Id.

       For example, the ALJ asked the vocational expert, if the hypothetical individual “was able

to lift, carry, push and pull ten pounds occasionally and less than ten pounds frequently, could sit

for six hours, could stand and walk for two hours, would there be work for that individual?” (R.

62). The vocational expert specified that such limitations would require a sedentary exertional

level, which includes employment as an optical goods assembler, final assembler, and document

assembler. Id. (R. 22). The ALJ’s step five findings that there is work available for Plaintiff in the

national economy was appropriately based on the ALJ’s RFC finding that Plaintiff can perform

sedentary work with various limitations, including the need for standing, sitting, and stretching at

the workstation. (R. 16-17).

       The ALJ also posed additional questions that fell outside of Plaintiff’s RFC, asking whether




                                                 17
there would be work for a hypothetical individual that would be absent from work two or more

days per month. (R. 62-63). In response, the vocational expert stated that such absences are beyond

an acceptable threshold. Id. The ALJ also asked if the hypothetical individual was off task 15% or

more of the workday, whether there would be work for that individual, to which the vocational

expert again responded that there would not be. (R. 63). To be clear, the ALJ’s RFC determination

limits Plaintiff to sedentary work and does not set forth any additional limitation requiring 2 or

more days absent from work a month, nor any restriction requiring Plaintiff to be 15% or more off

task during the workday. Rather, the RFC contemplates Plaintiff to be able to stand and stretch at

the workstation and to sit for 1-5 minutes at the workstation, and it accounts for Plaintiff’s other

limitations. Thus, because Plaintiff erroneously uses one of the hypothetical questions raised by

the ALJ as if that hypothetical was applicable to her RFC, the Court rejects Plaintiff’s argument in

this regard.

        Next, Plaintiff argues that the ALJ failed to “convey in [his] hypothetical questions all of

the claimant’s impairments that were supported by the record.” (Pl. Mov. Br. 8). Plaintiff

specifically points to the ALJ’s failure to include “the plaintiff’s ability to maintain concentration,

persistence or pace” and Plaintiff’s “conditions and symptoms related to the hypothetical questions

posed to the vocational expert.” Id.

        In reaching his conclusion, the ALJ dedicates a paragraph to evaluating Plaintiff’s

impairments with regard to concentrating, persisting, or maintaining pace, and he found that

Plaintiff has a moderate limitation. (R. 16). The ALJ further highlights the fact that Plaintiff

reported that she is assisted by her mother with finances to ensure Plaintiff does not make any

mistakes while paying bills, as well as her need for reminders regarding medical appointments,

and her limited concentration and ability to complete tasks. Id. The Court finds that the ALJ




                                                  18
accounted for such limitation in Plaintiff’s RFC by concluding that Plaintiff is only able to

“understand, remember and carry out simple instructions with only occasional changes to essential

job functions; and is able to make simple work-related decisions.” (R. 16-17) (emphasis added).

       Thus, as highlighted by Defendant, Plaintiff’s argument is a repackaging of her objections

to the ALJ’s RFC determination. See (Def. Opp. Br. 21-24). The Court has, however, already

determined that the ALJ’s RFC findings are supported by substantial evidence, and thus, it was

proper to pose hypotheticals to the vocational expert based on that RFC when considering the types

of employment positions that can be held by Plaintiff. Further, as I noted above, the ALJ accounted

for Plaintiff’s mental limitations by limiting Plaintiff’s RFC “to unskilled work with modest

socialization and productivity requirements due to her depression, anxiety disorder and mild

cognitive impairments secondary to her brain aneurism.” (R. 20-21). Accordingly, the Court

rejects Plaintiff’s argument and upholds the ALJ’s step five determination.

V.     CONCLUSION

       For the foregoing reasons, the Court affirms the decision of the Commissioner of Social

Security. An appropriate Order accompanies this Opinion.


Dated: May 3, 2021

                                                     /s/               Freda L. Wolfson
                                                     HONORABLE FREDA L. WOLFSON
                                                     UNITED STATES CHIEF DISTRICT JUDGE




                                                19
